Cooley, J.
The general intent of the decree for alimony in this cause was to award to the divorced wife one-third of the husband’s property. To reach an apportionment, the husband was permitted to elect to pay ten thousand dollars in land, and a reference was ordered to a commissioner to set. off land worth at a fair valuation that sum. But the proper amount of alimony-had been determined from the evidence taken in the cause, and if the woman’s share were to be set off by some new *54estimate, after values had changed, great injustice might result. This was not contemplated by the court.
We find nothing in the papers sent up on this appeal to indicate that the commissioner adopted an erroneous basis for his action, or that wrong has been done. The appeal will therefore be dismissed. No costs will be awarded on this dismissal, but as the respective interests of the parties are now fully determined, any further litigation should be' at the expense of the party who shall be found in fault in causing it.
The other Justices concurred.